            Case 1:16-cr-00356-ER Document 77 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 – against –                                        ORDER

FRED ELM,                                                      16 Cr. 356-1 (ER)

                               Defendant.



Ramos, D.J.:

         A change of plea hearing as to defendant Fred Elm is scheduled for Friday, May 15,

2020, at 9:00 AM. The hearing will proceed as a CourtCall video conference.

         Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 32091812#

         PIN: 9921299#

         It is SO ORDERED.

Dated:     May 8, 2020
           New York, New York
                                                             _______________________
                                                             Edgardo Ramos, U.S.D.J.
